DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-9 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andersson (9,993,305).  Andersson discloses, at least in figures 1-3, 6, and 10a-10c and col. 14, lines 17-30; and col. 25, line 33 to col. 27, line 9;  a method, comprising: detecting a medical imaging device (e.g., 2, as shown in fig. 1 and 10a-10c) within bounds of a surgical operating room (according to col. 25, lines 41-42); connecting the medical imaging device to a surgical hub (e.g., 4) including an imaging module (e.g., 10); transmitting a livestream of a surgical site in the surgical operating room from the medical imaging device to the imaging module (According to col. 9, lines 43-59 and col. 11, lines 15-28;  a surgical site may be scanned, and the position and orientation of a “patient structure” may by updated “dynamically.”); capturing, by the imaging module, at least one image frame (e.g., 8) from the livestream; deriving information relevant to the surgical site from data (“patient structure scan data”) extracted from the at least one image frame relevant to a surgical activity performed by an end effector of a modular  by an end effector (e.g., 12a, 12b, 12c, or a portion of 3a, 3b, or 3c that engages tissue) of the modular surgical device at the surgical site from the data extracted from the at least one image frame (According to col. 12, lines 19-37; the position and orientation of the modular surgical device may be tracked.); and  wherein deriving information relevant to the .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (9,993,305) in view of Mentese et al. (10,095,942).  Andersson discloses the invention substantially as claimed.  Andersson discloses, at least in figures 1, 2, 6, and 11a-11e and col. 27, line 10 to col. 28, line 31; a method, comprising: detecting a first modular surgical device (e.g., 191) within bounds of a surgical operating room; connecting the first modular surgical device to a surgical hub (e.g., 4); detecting a second modular device (e.g., 93) within the bound of the surgical operation room; transmitting surgical data (e.g., volumetic scan data, according to col. 9, lines 45-67) associated with a surgical procedure being performed in the surgical operating room from the first modular surgical device to the surgical hub; and controlling a surgical function (i.e., calibration of a surgical navigation system “during surgery,” according to col. 26, line 57 to col. 27, line 55) the first modular surgical device with the .
However, Andersson does not explicitly disclose connecting the surgical hub to a cloud-based system or a cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud-based control system.  Nevertheless, Andersson discloses, in fig. 3 and col. 14, lines 10-35; that information from the hub may be transmitted to a computer system (20).  Mentese et al. teach, at least in fig. 2 and col. 14, lines 38-57; a method wherein information may be transmitted from a hub (e.g., 103) to a cloud-based system or a cloud-based control system (i.e., element 108 comprising a “cloud computing” server device or service).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Mentese et al., to include a cloud-based system or cloud-based control system in the method of Andersson, wherein the surgical hub is connected to a cloud-based system or cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud-based control system. Such a modification would allow performance of a surgical procedure from a location remote from the surgical operating room.
Claims 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (9,993,305) in view of Whitman (8,262,560).  Andersson discloses the invention substantially as claimed.  Andersson discloses a method, comprising: detecting a modular surgical device (e.g., 3a, 3b, or 3c) within bounds of a surgical operating room; connecting the modular surgical device to a surgical hub (e.g., 4); transmitting a livestream of a surgical site in the surgical operating room to an imaging module (e.g., 10) of the surgical hub; capturing, by the imaging module, at least one image frame (e.g., 8) from the livestream; and inferring progression of a surgical activity performed by an end effector (e.g., 12a, 12b, 12c, or a portion of 3a, 3b, or 3c that engages tissue) of the modular surgical device at the surgical site from data extracted from the at least one image frame (E.g., the position and orientation of the modular surgical device are data extracted from image frame 8 via communication hub 4, according to col. 11, lines 9-20 and col. 18, lines 39-44); and wherein the method further comprises inferring progression of the surgical activity from the data (E.g., the position and orientation of the modular surgical device is determined, according to col. 18, lines 30-44.); wherein inferring progression of the surgical activity comprises: retrieving a candidate image a “cloud of surface points,” according to col. 16 lines 58-60; or a “point cloud,” according to col. 17, lines 43-49); performing an image recognition algorithm (according to col. 17, lines 8-11 and col. 18, lines 45-49) on the at least one image frame and the candidate image to obtain an image recognition algorithm output (a “registration matrix,” according to col. 17, lines 61-67); comparing the image recognition algorithm output to a pre-selected range (“planned plan and orientation of the virtual object 11 in the pre-operative plan,” according to col. 13, lines 19-32); and accepting or .
However, Andersson does not explicitly disclose that the end effector includes a first jaw and a second jaw configured to engage tissue, and wherein the surgical activity comprises applying a tissue treatment to tissue grasped by the first jaw and the second jaw, wherein the tissue treatment comprises applying radiofrequency (RF) energy to the tissue with the end effector, or wherein the tissue treatment comprises apply staples to the tissue with the end effector.  Whitman teaches, at least in figure 2b and col. 4, lines 15-42; an end effector (205) including a first jaw (215) and a second jaw (210) configured to engage tissue, wherein a surgical activity comprises applying a tissue treatment to tissue (e.g., “coagulation and/or anastomosing,” according to col. 4, lines 40-42) grasped by the first jaw and the second jaw, wherein the tissue treatment comprises applying radiofrequency (RF) energy to the tissue with the end effector, or wherein the tissue treatment comprises apply staples to the tissue with the end effector. It would have been obvious to one having ordinary skill in the art before the effective 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Andersson (9,993,305) in view of Whitman (8,262,560), and further in view of Mentese et al. (10,095,942).  Andersson in view of Whitman discloses the invention substantially as claimed, but does not explicitly disclose connecting the surgical hub to a cloud-based system or a cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud-based control system.  Nevertheless, Andersson discloses, in fig. 3 and col. 14, lines 10-35; that information from the hub may be transmitted to a computer system (20).  Mentese et al. teach, at least in fig. 2 and col. 14, lines 38-57; a method wherein information may be transmitted from a hub (e.g., 103) to a cloud-based system or a cloud-based control system (i.e., element 108 comprising a “cloud computing” server device or service).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Mentese et al., to include a cloud-based system or cloud-based control system in the method of Andersson in view of Whitman, wherein the surgical hub is connected to a cloud-based system or cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud .

Response to Arguments
Applicant's arguments filed on October 27, 2021 have been fully considered but they are not persuasive.  That is, as set forth in the rejection above, Andersson indeed discloses or teaches the method steps as claimed in amended claims 1, 6, and 12 and new claim 21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771